Citation Nr: 9905427	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
veteran's claim for entitlement to service connection for 
rheumatic heart disease.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Medical evidence etiologically linking the veteran's 
heart disease with his military service has been presented.


CONCLUSION OF LAW

The veteran's rheumatic heart disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this regard, the veteran's service medical records show 
symptoms of rheumatic heart disease as does his post-service 
medical records.  As a doctor, the veteran has linked these 
two conditions with his service.  It is plausible that these 
symptoms are etiologically related.  Therefore, the Board 
finds that the veteran has presented a well-grounded claim.  
Additionally, the facts relevant to this appeal have been 
properly developed and the obligation of the Department of 
Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

Per the veteran, when he was young, he suffered from 
rheumatic fever and rheumatic chorea.  He became asymptomatic 
with respect to both of these conditions and was allowed to 
enlist in the US Army during the Korean Conflict as a 
physician.  Towards the end of the veteran's enlistment, he 
contracted infectious hepatitis.  He received treatment 
therefor, and subsequently left the service in 1953.  

Forty plus year later, he has come before the VA requesting 
service connection for rheumatic heart disease.  He contends 
that as a result of having hepatitis, his dormant rheumatic 
heart disease was aggravated.  Said aggravation led to 
symptomatic rheumatic heart disease from which he now 
suffers.

The VA medical records show that the veteran has been 
diagnosed as having rheumatic heart disease.  A Dr. B. Rumsch 
from the Miami VA Medical Center, when asked whether 
hepatitis can clinically aggravate rheumatic heart disease, 
has responded as follows:

Hepatitis, when related to the 
circulation of the liver can easily 
aggravate a rheumatic heart disease 
status of a patient.

Diseases of the Heart Exam, September 27, 1996.

The veteran was seen by Dr. C. P. Yang at the VAMC in July 
1997.  Alimentary Appendages Exam, July 15, 1997.  In his 
opinion, Dr. Yang noted that the veteran developed rheumatic 
chorea and fever when the veteran was a child.  He was 
treated for these conditions and became asymptomatic; he was 
eventually allowed to serve in the US Army.  Dr. Yang wrote 
that during the veteran's enlistment, the veteran developed 
hepatitis separate and apart from any other condition.  Dr. 
Yang has suggested that during this time period the veteran 
began to develop manifestations and symptoms indicative of 
rheumatic heart disease, and that the hepatitis probably 
exacerbated the veteran's pre-existing rheumatic condition.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that 
the evidence is at least in equipoise on the point of whether 
the service-connected hepatitis aggravated the veteran's 
rheumatic heart disability, and that the veteran is entitled 
to the resolution of any doubt in his favour.  It is felt 
that to conclude that his heart condition was not affected by 
this service connected hepatitis would not withstand the 
scrutiny of the United States Court of Veterans Appeals.  
Thus, service connection for rheumatic heart disease is 
granted.


ORDER

Service connection for rheumatic heart disease is granted.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

